

AMENDMENT TO NAME AND LIKENESS LICENSING AGREEMENT
 
THIS AMENDMENT TO NAME AND LIKENESS LICENSING AGREEMENT (the “Amendment”) is
made as of February 18, 2010 by and between Carley Roney (“Licensor”) and The
Knot, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, Licensor and the Company have previously entered into that certain Name
and Likeness Licensing Agreement, dated as of November 5, 2008 (the
“Agreement”), as amended, and desire to change certain obligations under the
Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.           Fee.  The annual fee set forth in Section 3.1(a) of the Agreement
is changed to $10,000 per year, effective January 1, 2010.
 
2.           Non-Accountable Talent Expense Allowance.  The Company shall
permanently suspend, and Licensor shall permanently waive the Company’s
obligation to pay, the annual non-accountable talent expense allowance set forth
in Section 3.1(c) of the Agreement, effective January 1, 2010.  During such
suspension period, Licensor shall be permitted to seek reimbursement from the
Company for her expenses for clothes for television, personal and other
appearances while promoting, representing and endorsing the Company; hair and
make-up expenses for maintenance and on-air appearances; and other expenses
related to Licensor’s services for the Company, in each case in accordance with
the Company’s regular reimbursement policies.
 
3.           Miscellaneous.
 
3.1           No Other Amendments.  Except as expressly set forth herein, all
terms and conditions of the Agreement (including the schedules thereto) shall
remain in full force and effect.  In the event of any inconsistency between the
terms of this Amendment and the terms of the Agreement, the terms of
this Amendment shall govern.
 
3.2           Governing Law.  This Amendment shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to principles of conflicts of law.
 
3.3           Titles and Subtitles.  The titles, subtitles and defined terms
used in this Amendment are used for convenience only and are not to be
considered in construing or interpreting this Amendment.
 
3.4           Definitions.  Capitalized terms used herein and not defined upon
first usage shall have the meanings assigned such terms in the Agreement.
 
3.5           Counterparts.  This Amendment may be executed in any number of
counterparts (including by facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
Confidential

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

 
/s/ CARLEY RONEY
 
CARLEY RONEY
     
THE KNOT, INC.
     
By: 
/s/ IRA CARLIN
   
Name: Ira Carlin
   
Title: Chairman, Compensation
Committee of the Board of
Directors



Confidential
 
 

--------------------------------------------------------------------------------

 